  Case: 1:20-cv-03157 Document #: 31 Filed: 03/01/21 Page 1 of 13 PageID #:371



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


Patrick Inorio,                          )
                                         )
            Plaintiff,                   )
                                         )
                                         )
     v.                                  ) No. 20-cv-3157
                                         )
                                         )
Wells Fargo Bank, N.A.                   )
                                         )
            Defendant.                   )
                                         )


                      Memorandum Opinion and Order

     Plaintiff Patrick Inorio is a borrower under a mortgage loan

on a property located in Bartlett, Illinois. Defendant Wells Fargo

Bank, N.A. (“Wells Fargo”) was the servicer of the loan.                     Mr.

Inorio brings the instant action against Wells Fargo for purported

violations of the Real Estate Settlement Procedures Act, 12 U.S.C.

§ 2601 et seq. (“RESPA”), for violations of the Bankruptcy Code,

and under several state-law theories for relief.              Wells Fargo has

moved to dismiss the six-count complaint in its entirety [16].

For the reasons that follow, the motion to dismiss is granted in

part and denied in part.

                                      I.

     In reviewing the sufficiency of a complaint pursuant to a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),
  Case: 1:20-cv-03157 Document #: 31 Filed: 03/01/21 Page 2 of 13 PageID #:372



I “accept all well pled facts as true and draw all permissible

inferences in favor of the plaintiff.”           Agnew v. Nat’l Collegiate

Athletic Ass’n, 683 F.3d 328, 334 (7th Cir. 2012).               To survive a

motion to dismiss, the complaint must state a claim “that is

plausible     on    its   face”    after    conclusory      allegations      are

disregarded.       W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670,

675 (7th Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678–

79 (2009)).

      In 2009, Mr. Inorio signed a thirty-year promissory note for

$274,346 with Wells Fargo, secured by a mortgage on his residence

in Bartlett, Illinois.        ECF No. 1-1.      Mr. Inorio fell behind on

his mortgage, and on April 27, 2012, he filed a petition for relief

under Chapter 13 of the Bankruptcy Code.           See In re Inorio, No. 12

B 17295 (Bankr. N.D. Ill. Apr. 27, 2012); ECF No. 17 at 76.               Wells

Fargo filed a proof of claim on September 10, 2012 asserting that

Mr. Inorio was in arrears in the amount of $20,265.42, and that

the total amount of the secured claim was $279,977.58.

      On March 13, 2017, the bankruptcy trustee filed a notice of

final cure payment under Bankruptcy Rule 3002.1(f).              ECF No. 17 at

61.   Wells Fargo filed a response in which it agreed that Mr.

Inorio had cured its prepetition default, but asserted that Mr.

Inorio was not current on postpetition payments.               Id. at 64.        On

June 29, 2017, the bankruptcy court entered a discharge order

providing:    “If the trustee has filed and served a notice pursuant

                                       2
  Case: 1:20-cv-03157 Document #: 31 Filed: 03/01/21 Page 3 of 13 PageID #:373



to Bankruptcy Rule 3002.1(f), and no statement is timely filed by

the mortgagee in response, the mortgage addressed by the notice is

deemed to be fully current as of the date of the notice.”                        Id. at

72.

        Mr. Inorio asserts that after the discharge, Wells Fargo

attempted to collect real estate taxes from tax years 2013 through

2016 in the amount of $42,350.43, as well as property insurance in

the amount of $6,150.         ECF No. 1 ¶¶ 103-04.               He argues that this

was improper because Wells Fargo did not file any notices of post-

petition mortgage fees, expenses, and charges covering real estate

tax or insurance pursuant to Federal Rule of Bankruptcy Procedure

3002.1(c),       so   those   fees,    if       any,    were     discharged     in   the

bankruptcy.      Mr. Inorio provides that over a period of 17 months,

from December 2017 to July 2019, he made periodic payments to Wells

Fargo in the aggregate amount of $24,681.62, but those funds were

not posted to Mr. Inorio’s account and remain in the possession of

Wells    Fargo    (although    Wells    Fargo          is   no   longer   the    loan’s

servicer).       ECF No. 1 ¶¶ 34, 109.

        On December 4, 2017, Mr. Inorio (through counsel) sent three

separate letters titled “Request for Information Pursuant to 12

CFR § 1024.36” to Wells Fargo seeking information about the loan

including, for example, the name of the owner of the loan, loss

mitigation available for the loan, and the amount necessary to pay

the loan in full.        ECF No. 1-2.           Mr. Inorio alleges that “Wells

                                            3
     Case: 1:20-cv-03157 Document #: 31 Filed: 03/01/21 Page 4 of 13 PageID #:374



Fargo failed to provide written notice to Plaintiff containing or

consisting of an[y] substantive response to any of the requests

contained within the RFIs [Requests for Information] within the

applicable statutory deadlines.” ECF No. 1 ¶ 24. When Wells Fargo

failed to respond, on February 27, 2018, Mr. Inorio sent a “Notice

of Error under 12 CFR Section 1024.35” asserting that Wells Fargo

had erred both by failing to respond to the RFIs and by attempting

to    collect    real   estate    taxes    and    insurance    paid     during   the

bankruptcy proceeding.           ECF No. 1-3.        On August 22, 2018, Mr.

Inorio sent a second Notice of Error (“NOE”) asserting that Wells

Fargo had erred by failing to provide timely, substantive responses

to the first NOE or any of the RFIs.              ECF No. 1-4.

                                         II.

       In Counts I and II, Mr. Inorio asserts violations of RESPA

and its implementing regulation, Regulation X, for Wells Fargo’s

failure to respond to the three RFIs (Count I) and the two NOEs

(Count II).         See 12 U.S.C. § 2605(k)(1); 12 C.F.R. § 1024.36

(governing      required     responses     to    RFIs);   12   C.F.R.    § 1024.35

(governing required responses to NOEs).               Wells Fargo argues that

Mr. Inorio’s claims fail because Mr. Inorio failed to allege

damages.1     RESPA provides that a servicer is liable for “any actual


1 Wells    Fargo withdrew without prejudice arguments regarding the
content    of its responses after it became clear that there was a
factual    dispute regarding whether Wells Fargo responded at all.
See ECF    No. 28 at 4.
                                          4
  Case: 1:20-cv-03157 Document #: 31 Filed: 03/01/21 Page 5 of 13 PageID #:375



damages to the borrower as a result of a failure” to comply with

RESPA’s provisions.        12 U.S.C. § 2605(f)(1)(A).             Accordingly,

“[f]ailure to plead actual damages is fatal to a RESPA claim.”

Golbeck v. Johnson Blumberg & Assocs., LLC, No. 16-cv-6788, 2017

WL 3070868, at *10 (N.D. Ill. July 19, 2017) (citing Lesniak v.

Bank of Am., N.A., 169 F. Supp. 3d 766, 773 (N.D. Ill. 2015)).

     Mr. Inorio asserts that because Wells Fargo did not respond

to the RFIs, he was forced to “incur[] fees and costs to have

counsel prepare and send NOE #1 on his behalf.”              ECF No. 1 ¶ 56.

Similarly, because Wells Fargo did not respond to NOE #1, Mr.

Inorio incurred the expenses to send NOE #2.              See id. ¶¶ 36, 72.

Wells Fargo argues that Mr. Inorio’s asserted costs of preparing

the NOEs do not qualify as damages sufficient to maintain a RESPA

claim.   But the only case Wells Fargo cites in support, Baez v.

Specialized Loan Servicing, LLC, concerned the costs of sending an

initial RFI, which costs the court excluded because they were not

causally connected the alleged RESPA violation:             “the postage cost

to the borrower [would be] the same” whether the servicer’s

response was deficient under RESPA or not.            709 F. App’x 979, 983

(11th Cir. 2017).     Mr. Inorio, in contrast, is claiming the costs

of preparing subsequent NOEs, which he specifically alleges “would

not have been necessary but for Wells Fargo’s failure to properly

respond” to prior requests.        See ECF No. 1 ¶ 56.       Such damages are

sufficient   to   state    a   claim    under    RESPA.       See   Tanasi       v.

                                       5
  Case: 1:20-cv-03157 Document #: 31 Filed: 03/01/21 Page 6 of 13 PageID #:376



CitiMortgage, Inc., 257 F. Supp. 3d 232, 271 (D. Conn. 2017)

(declining to dismiss RESPA claims asserting “damages stemming

from the preparation of later requests, or of notices of error

that   [plaintiffs]     would    not     have   needed   to    prepare   but    for

[servicer’s] alleged violations”); see also Fowler v. Bank of Am.,

Corp., 747 F. App’x 666, 671 (10th Cir. 2018) (“[I]f [servicer’s]

nonresponse or inadequate response prompted [plaintiffs] to resend

a QWR [qualified written request], then the costs of preparing the

subsequent QWR are indeed traceable to the violation [as actual

damages].”).

       Separately, with respect to Count II, Mr. Inorio alleges he

was damaged when Wells Fargo “fail[ed] to correct the errors

noticed through the NOEs or . . . otherwise timely and properly

respond” because Wells Fargo continued to collect and retain the

funds at issue.       See ECF No. 1 ¶¶ 34, 77.           Such allegations also

state a cause of action under RESPA.              See Renfroe v. Nationstar

Mortg., LLC, 822 F.3d 1241, 1246-47 (11th Cir. 2016) (“When a

plaintiff plausibly alleges that a servicer violated its statutory

obligations [under RESPA] and as a result the plaintiff did not

receive a refund of erroneous charges, she has been cognizably

harmed.”); Marais v. Chase Home Fin. LLC, 736 F.3d 711, 720 (6th

Cir.   2013)    (complaint      stated    RESPA    claim      where   allegations

suggested      that   “because     [servicer]      failed       to    correct    or



                                         6
  Case: 1:20-cv-03157 Document #: 31 Filed: 03/01/21 Page 7 of 13 PageID #:377



investigate the misapplied payments, [plaintiff] paid interest on

a higher principal balance than she should have”).

     Because Mr. Inorio alleged actual damages, I decline to

dismiss Count I or Count II.

                                      III.

     Mr. Inorio claims in Count III that Wells Fargo breached the

note and mortgage contract by “failing to properly account for

Plaintiff’s payments.”         ECF No. 1 ¶¶ 82-83.           He alleges that

periodically for 17 months, from December 2017 to July 2019, he

paid Wells Fargo an aggregate sum of $24,681.62, but these funds

were not posted to his account, and “remain in the possession of

Wells Fargo and were not turned over to the subsequent servicer.”

Id. ¶ 34.

     In the motion to dismiss, Wells Fargo points to provisions of

the mortgage that allow the servicer some freedom regarding when

and how collected funds must be applied.             In particular, it points

to Section 1 of the mortgage, which provides:

     Lender    may   accept     any   payment       or   partial   payment

     insufficient to bring the Loan current, without waiver

     of any rights . . . , but Lender is not obligated to

     apply    such   payments    at   the    time    such   payments   are

     accepted. . . .       Lender may hold such unapplied funds

     until Borrower makes payment to bring the Loan current.

     If Borrower does not do so within a reasonable period of

                                       7
  Case: 1:20-cv-03157 Document #: 31 Filed: 03/01/21 Page 8 of 13 PageID #:378



     time, Lender shall either apply such funds or return

     them to Borrower.        If not applied earlier, such funds

     will be applied to the outstanding principal balance

     under the Note immediately prior to foreclosure.

ECF No. 1-1 at 4.    Wells Fargo seems to suggest that this provision

allowed it to retain the $24,681.62 at issue.               To the contrary,

however, this language allows Wells Fargo to retain payments only

for “a reasonable period of time” before those funds must be

applied or returned.        Mr. Inorio alleges that Wells Fargo has

retained his funds without applying them for, in the case of the

earliest periodic payments, more than three years, including after

Wells Fargo was no longer the servicer of the loan.            That is enough

to state a claim that Wells Fargo has retained the funds in breach

of contract.     See Int'l Prod. Specialists, Inc. v. Schwing Am.,

Inc., 580 F.3d 587, 597 (7th Cir. 2009) (“What constitutes a

reasonable time [under a contract] given the facts of the case is

. . . a question of fact . . . .”).            Accordingly, Count III may

proceed.

                                      IV.

     In Count IV, Mr. Inorio claims a violation of the Illinois

Consumer Fraud and Deceptive Practices Act (“ICFA”), 815 Ill. Comp.

Stat. 505/2.      Specifically, he alleges that Wells Fargo used

“fraud, deception, and misrepresentation in their attempts to



                                       8
  Case: 1:20-cv-03157 Document #: 31 Filed: 03/01/21 Page 9 of 13 PageID #:379



collect    funds   [that]    were    uncollectible     under   the    Bankruptcy

Code.”     ECF No. 1 ¶ 92.

        Wells Fargo argues that Count IV must be dismissed because it

is preempted by the Bankruptcy Code.          I agree.      “State law claims

are preempted if they ‘arise under’ the Bankruptcy Code, are

‘related    to’    a    bankruptcy   case,   or    ‘arise   in’   bankruptcy.”

Sylvester v. Select Portfolio Servicing, Inc., No. 18 C 5860, 2019

WL 3573577, at *1 (N.D. Ill. Aug. 6, 2019) (citing In re Repository

Techs., Inc., 601 F.3d 710, 719 (7th Cir. 2010)).              “The expansive

reach of the Code preempts virtually all claims related to alleged

misconduct in the bankruptcy courts.”             Cox v. Zale Del., Inc., No.

97 C 4464, 1998 WL 397841, at *5 (N.D. Ill. July 13, 1998).                      A

claim that “goes beyond violations of the Code,” or allows for

relief that “would not conflict with any provision of the Code” is

not preempted.         Sylvester, 2019 WL 3573577, at *2.            However, “a

state law claim, including an ICFA claim, is preempted by the

Bankruptcy Code when the claim would not exist but for some

violation of the Code.”        Bednar v. Pierce & Assocs., P.C., 220 F.

Supp. 3d 860, 863 (N.D. Ill. 2016); see also Sylvester, 2019 WL

3573577, at *1 (collecting cases).

        Here, Mr. Inorio alleges fraud in connection with Wells

Fargo’s attempts to collect real estate taxes and insurance funds

that “were uncollectable under the Bankruptcy Code.”                  ECF No. 1

¶ 92.     Clearly, absent a violation of the Bankruptcy Code, such a

                                        9
    Case: 1:20-cv-03157 Document #: 31 Filed: 03/01/21 Page 10 of 13 PageID #:380



cause of action would not exist.              Accordingly, I dismiss Count IV

as preempted.         See, e.g., Sylvester, 2019 WL 3573577, at *1-2

(finding preempted ICFA claim alleging servicer sought to collect

amounts in excess of those plaintiff was required to pay under

bankruptcy plan); Twomey v. Ocwen Loan Servicing, LLC, No. 16-cv-

0918,    2016    WL   4429895,     at   *2-3    (N.D.   Ill.   Aug.    22,   2016)

(dismissing as preempted claim that post-discharge collection

efforts violated the ICFA).2

                                         V.

        Count V is styled “Violation of the Bankruptcy Discharge, the

Confirmed Chapter 13 Plan and Federal Rule of Bankruptcy Procedure

3002.1.”     ECF No. 1 at 19.       Mr. Inorio contends that Wells Fargo’s

attempts to collect the real estate taxes and property insurance

amounts violated both the bankruptcy discharge and Federal Rule of

Bankruptcy Procedure 3002.1.

        Wells Fargo argues that a violation of the Bankruptcy Rules

is not a stand-alone federal claim.               ECF No. 28 ¶ 11.       I agree.




2 In his response, Mr. Inorio also attempts to assert additional
grounds for his ICFA claim: that Wells Fargo was fraudulent with
respect to “administration of the settlement,” ECF No. 25 at 10,
that Wells Fargo “included incorrect versions of IRS Forms 1098
and 1099,” id., and that Wells Fargo “failed to apply funds and
held the funds for its own benefit,” id. at 14. None of these
bases were included in the complaint, however, and therefore cannot
be used to oppose the motion to dismiss. See Montoro v. United
States, No. 93 C 7237, 1994 WL 91937, at *2 (N.D. Ill. Mar. 17,
1994) (“It is axiomatic that a plaintiff cannot amend his complaint
through a memorandum in response to a motion to dismiss.”).
                                         10
  Case: 1:20-cv-03157 Document #: 31 Filed: 03/01/21 Page 11 of 13 PageID #:381



Indeed, neither a violation of a Bankruptcy Rule nor of a Chapter

13 Plan states an independent cause of action.             See, e.g., Long v.

Bank of Am., N.A., No. 17 CV 2756, 2018 WL 5830794, at *5 (N.D.

Ill.   Nov.   7,   2018)    (claim     asserting    violation     of   plan       of

reorganization dismissed due to lack of private cause of action);

Smith v. Keycorp Morg., Inc., 151 B.R. 870, 875-76 (N.D. Ill. 1993)

(finding no private right of action for alleged violation of

Chapter 13 Plan); see also Berkley v. Wells Fargo Bank, No. 15-

CV-00749-JSC, 2015 WL 13413346, at *1 (N.D. Cal. June 23, 2015)

(“[T]he   Court    dismisses     the   third    cause    of   action    because

Plaintiffs err in bringing an alleged violation of a Federal Rule

of Bankruptcy Proceeding as a separate cause of action.”); Raymark

Indus., Inc. v. Baron, No. CIV. 96-7625, 1997 WL 359333, at *8

(E.D. Pa. June 23, 1997) (claim for violation of Federal Rule of

Bankruptcy Procedure “cannot stand as an independent cause of

action”).

       Nor am I able to entertain Mr. Inorio’s claim to the extent

it asserts a violation of the bankruptcy discharge.                 “‘A debtor

dunned after’ obtaining a discharge can ‘ask the bankruptcy judge

to hold the other party in contempt of . . . the discharge

injunction[,]’ [but] [t]hat is the debtor’s only remedy . . . .

[H]e cannot file suit directly in federal district court.”                    Dore

v. Five Lakes Agency, Inc., No. 14 CV 6515, 2015 WL 4113203, at *2

(N.D. Ill. July 8, 2015) (citing Cox v. Zale Del., Inc., 239 F.3d

                                       11
  Case: 1:20-cv-03157 Document #: 31 Filed: 03/01/21 Page 12 of 13 PageID #:382



910, 916-17 (7th Cir. 2001)); accord Billups v. PHH Mortg. Corp.,

No. 19 C 5891, 2021 WL 83507, at *4 (N.D. Ill. Jan. 11, 2021);

Gagnon v. JPMorgan Chase Bank, N.A., 563 B.R. 835, 847 (N.D. Ill.

2017); Azari v. Seterus, Inc., No. 16-cv-3929, 2016 WL 6070361, at

*3 (N.D. Ill. Oct. 17, 2016).

     Accordingly, Wells Fargo’s motion to dismiss Count V is

granted.

                                       VI.

     In Count VI, Mr. Inorio claims Wells Fargo was unjustly

enriched when it failed to post or apply the $24,681.62 collected

following    the      bankruptcy    discharge.     ECF   No.    1   ¶¶ 106-111.

“Because it is an equitable remedy, unjust enrichment is only

available when there is no adequate remedy at law.”                    Guinn v.

Hoskins Chevrolet, 836 N.E.2d 681, 704 (Ill. Ct. App. 2005)

(citation omitted).         Thus, where the relationship between the

parties    is   governed    by     contract,   “unjust   enrichment      has      no

application.”      Id.    A plaintiff may plead breach-of-contract and

unjust-enrichment claims in the alternative, but where unjust-

enrichment claims incorporate allegations of the existence of a

contract between the parties, the unjust-enrichment claim should

be dismissed.         Gociman v. Loyola Univ. of Chi., No. 20 C 3116,

2021 WL 243573, at *5 (N.D. Ill. Jan. 25, 2021).

     Here,      Mr.     Inorio’s     unjust-enrichment      claim    not    only

incorporates the allegations of the similar breach-of-contract

                                        12
  Case: 1:20-cv-03157 Document #: 31 Filed: 03/01/21 Page 13 of 13 PageID #:383



claim, ECF No. 1 ¶ 106, but includes a specific allegation that

the parties’ relationship is governed by contract:               “The note and

mortgage is a contract between the Parties which requires Wells

Fargo to . . . either apply and post payments to Plaintiff’s

account or return those fund[s],” id. ¶ 107.             Because there is an

adequate remedy at law, Count VI is properly dismissed.

                                     VII.

     For the foregoing reasons, Wells Fargo’s motion to dismiss

[16] is denied with respect to Counts I-III granted with respect

to Counts IV-VI.



                                            ENTER ORDER:


                                            ________________________
                                            Elaine E. Bucklo
                                            United States District Judge
Dated: March 1, 2021




                                       13
